Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David E. Rodrigues on 9/17/2021.

The Examiner sent a Notice of Allowance on 9/22/2021 which incorporated claim 11 into claim 1.  Regrettably, the Examiner did not delete the previously deleted “such as” language from claim 11 when transcribing it for the amendment to claim 1. The purpose of this Examiner Amendment is to correct the previous one so that it reflects the amendment as authorized and agreed to by the Applicant’s Representative.

The application has been amended as follows: 

starting from line 18 of claim 1, replace the claim with the following language by deleting the  and adding an in front of azide:
an azide or with an alkoxy amine derivative in an amount less than 900 parts derivative per million parts of total polyethylene resin with the polyethylene resin under conditions sufficient to increase the melt strength of the polyethylene resin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TONG GUO/Primary Examiner, Art Unit 1783